COURT OF APPEALS
                                      EIGHTH DISTRICT OF TEXAS
                                           EL PASO, TEXAS

                                                         §
    TONY RAY PLUMLEE,
                                                         §                  No. 08-13-00033-CR
                      Appellant,
                                                         §                     Appeal from the
    v.
                                                         §              355th Judicial District Court
    THE STATE OF TEXAS,
                                                         §                 of Hood County, Texas
                      Appellee.
                                                         §                     (TC#CR 12202)

                                       MEMORANDUM OPINION

         A jury found Appellant, Tony Ray Plumlee, guilty of the offense of delivery of a

controlled substance over one gram under four grams, methamphetamine. The enhancement of a

previous felony conviction of possession of a controlled substance over one gram was also found

to be true. The jury assessed a sentence of 30 years’ confinement and a fine of $10,000.

Appellant timely filed a notice of appeal.1 Appellant was represented by different counsel at trial

and on appeal. We affirm.

         Appellant’s appointed counsel on appeal has filed a brief in which he has concluded that

the appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 l.Ed.2d 493, reh. denied,388 U.S. 924, 87 S. Ct.
1
  Originally appealed to the 2nd Court of Appeals, this case was transferred to the 8th Court of Appeals by the Texas
Supreme Court pursuant to its docket equalization order. See TEX.GOV’T CODE ANN. § 73.001 (West 2013). We
are unaware of any conflict between precedent of the 2nd Court of Appeals and that of this Court on any relevant
issue. See TEX.R.APP.P. 41.3.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be found. After thoroughly

reviewing the record and counsel’s brief, we agree with counsel’s professional assessment that

the appeal is frivolous and without merit and that there is no reversible error. See Anders, 386
U.S. at 744, 87 S.Ct. at 1400 (the reviewing court, not appellate counsel, determine after full

examination of the record whether an appeal is wholly frivolous); Garner v. State, 300 S.W.3d
763, 767 (Tex.Crim.App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex.Crim.App.

2005). However, an Appellant may challenge a holding that there are no arguable grounds for

appeal by filing a petition for discretionary review in the Texas Court of Criminal Appeals. See

Bledsoe, 178 S.W.3d at 827 & n.6.

         In accordance with Anders, Appellant’s court-appointed counsel has asked for permission

to withdraw. See Anders, 386 U.S. at 744, 87 S.Ct. at 1400. In his motion, counsel avers he has

provided Appellant with copies of the brief, the motion and a letter informing him of his right to

review the record and file his own brief. A copy of the letter is attached to the motion. As of

this date, Appellant has not filed a pro se brief. The motion to withdraw is granted by separate

order issued this same date.2

                                                    Judgment

         We have reviewed the judgment entered by the trial court and find it requires

reformation. The jury sentenced Plumlee to thirty years confinement in the Institutional Division

of the Texas Department of Criminal Justice and a fine of $10,000.00.                            The judgment is

erroneous because it fails to reflect the $10,000.00 fine. The judgment is hereby reformed to

reflect a fine of $10,000.00. See TEX.R.APP.P. 43.2(b).

2
 Appointed counsel still has a duty to inform Appellant of the result of this appeal and that he may, pro se, pursue
discretionary review in the Texas Court of Criminal Appeals. See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex.Crim.App. 1997)

                                                          2
       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. Accordingly, we affirm the judgment of the trial court as so modified.



December 6, 2013
                                            YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                                3